   Case 1:17-cv-07660-LAK-HBP Document 25 Filed 04/15/19 Page 1 of 2
    Case 1:17-cv-07660-LAK-HBP Document 24 Filed 04/11/19 Page 1 of 2
                                                             U.S. Department of Justice

                                                             United States Attorney
                                                             Southern District ofNew York


                                                             86 Chambers Street, 3rd floor
                                                             New York, New York 10007


                                                             April 11, 2019
                                                                                          USDCSDNY
ByECF:
The Honorable Henry Pitman                                                                DOCUME!'-.T'f
United States Magistrate Judge                                                          1ELECfRONICALLY FILED
Daniel Patrick Moynihan United States Courthouse                                          DDC #:        ,
500 Pearl Street
New York, NY 10007-1312
                                                                                        \LDATE FILED:                   "',jjir/Jq
       Re:     Michael T. Cohen, individually, and as the executor of the Estate ofArielle Hart
               Cohen v. United States ofAmerica, No. 17 Civ. 7660 (LAK) (HBP)

Dear Judge Pitman:

        This Office represents the United States of America (the "government") in the above-
referenced action. I write jointly with plaintiffs to request a stay of discovery to permit the
parties to discuss a potential settlement of this matter.

       In brief, this is a tax refund action by plaintiffs, who claim that the Internal Revenue
Service wrongly disallowed their claimed charitable deduction relating to an architectural fa9ade
easement on their Manhattan townhouse that they donated to a nonprofit organization. One of the
primary issues in the case is the proper value of the easement, if any, compared to plaintiffs'
claimed value.

        Both sides have now provided appraisals of the easement. The parties wish to explore
whether it may be possible to bridge the difference between their respective valuations-and
thus resolve the case-without further litigation.

        The parties believe that a stay of discovery would allow both sides to explore settlement
further without also having to focus time and attention on litigation. In addition, completing
expert depositions at this time-which under the existing schedule must occur this week-would
also incur costs that may be unnecessary. For these reasons, the parties respectfully request that
the Court stay all pending deadlines for approximately thirty days. If the Court adopts this
proposal, the parties propose that we will file a status update by Friday, May 10, 2019.
                                 II LI-   fp..; i-B6i)     /It""'     I ,IV    T/7/./        A?//-//6',i.,,
                       Jrffe,G'     ../'T.;?y8,!)   v,IV'7lt,,,      ..r-1t:J>-/'f,            Crt,J,;vl/'~L-
                     /../   TP      J~l"/j)tf,      ,If-    ../' /"/fr//✓      /?~ /F/2,,7          t:?;Y     t?,,,z_
                   8~r~iZ6 T/-1--~            /)#T6.


                                                                                         SO ORDERED

                                                                            .2~11£=:M'---e:)4
                                                                            UNIT.£D ·STATES MAGISTRATE JUDGE
                                                                                   ~/-/2---,,/7
Case 1:17-cv-07660-LAK-HBP Document 25 Filed 04/15/19 Page 2 of 2
  Case 1:17-cv-07660-LAK-HBP Document 24 Filed 04/11/19 Page 2 of 2
                                                                          Page2


  I thank the Court for its consideration of this request.

                                         Respectfully,

                                         GEOFFREY S. BERMAN
                                         United States Attorney

                                   By: Isl Peter Aronoff
                                       PETER ARONOFF
                                       Assistant United States Attorney
                                       Telephone: (212) 637-2697
                                       Email: peter.aronoff@usdoj.gov
